Citation Nr: 1041132	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for a depressive disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for Hepatitis C.

3.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976 and from January 1989 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision granted entitlement to service 
connection for a depressive disorder, on a secondary basis to 
Hepatitis C, and assigned a 30 percent rating effective October 
2007.  The rating decision also granted a 20 percent rating for 
the Veteran's Hepatitis C, effective October 2007, formerly non-
compensably rated September 1995, and granted a 10 percent rating 
for the right knee disability, effective October 2007, also 
formerly non-compensably rated since September 1995.


FINDINGS OF FACT

1.  The evidence established that the Veteran's depressive 
disorder, from October 2007 to January 2010, was characterized by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

2.  The evidence establishes that the Veteran's depressive 
disorder, since January 2010, is characterized by reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

3.  The Veteran does not experience weight loss due to his 
hepatitis C, but was noted to have an enlarged liver in 2010; he 
has fatigue, malaise, nausea, and vomiting.

4.  The Veteran's right knee flexion has been measured at 120 and 
95 degrees; his extension has been measured at 120 degrees and 
normal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent rating for a depressive disorder from October 2007 to 
January 2010 are not met. 38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2009).

2.  The criteria for a disability rating of 50 percent for a 
depressive disorder have been approximated from January 2010.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9434 (2009).

3.  The criteria for a disability rating in excess of 20 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2009).

4.  The criteria for a disability rating in excess of 10 degrees 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5024, 5206-5261 (2009).






5.  The Veteran has not presented evidence such that referral for 
the assignment of an extraschedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2009

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to assist and notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify the 
claimant of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in November 2007, prior to adjudication, which informed 
him, generally, of the requirements needed to establish a claim 
of entitlement to an increased evaluation.  The Veteran also was 
informed in the November 2007 letters as to how VA determines 
appropriate disability ratings and sets effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
accordance with VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional medical records were subsequently added to the claims 
file.

In October 2008 the Veteran received a separate letter advising 
him, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), of the necessity of providing evidence demonstrating the 
level of disability and effect on employment.  However, the Court 
held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that 
VCAA notice in a claim for increased rating need not be "veteran 
specific" or include reference to impact on daily life or rating 
criteria.  As such, the Board finds that the duty to notify has 
been met.  Although the October 2008 notice was sent after the 
initial adjudication and, as such, represents a timing error (see 
Pelegrini, 18 Vet. App. 112), timing errors can be effectively 
"cured" by providing the necessary additional notice and 
readjudicating the claim in a statement of the case (SOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The RO readjudicated the claim in a May 2010 
supplemental statement of the case.


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The Veteran has not informed 
VA that any non-VA medical records, pertinent to evaluating the 
severity of his disabilities, are outstanding.  VA treatment 
records and the reports of examinations afforded to the Veteran 
in January 2010 and February and March 2009 have been associated 
with the claims file.  

After having carefully reviewed the record on appeal, the Board 
has determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  Further, the 
Board concludes that all available evidence pertinent to the 
claim has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).


Increased Rating Claims - generally

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two (2) evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).


In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as in the case of the Veteran's claims regarding his 
Hepatitis C and right knee disabilities, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, 
however, appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

In the case of the Veteran's claim regarding his depressive 
disorder, where he is appealing the rating given at the time 
service connection was established, the Board must consider the 
propriety of assigning one or more levels of rating, referred to 
as "staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).




When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Depressive Disorder

The Veteran's depressive disorder is currently rated 30 percent 
disabling under Diagnostic Code 9434, which refers to the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2009).

The formula provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), warrants a 30 percent rating.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is 
assigned a 50 percent rating.

A 70 percent evaluation is given for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, merits a 100 percent 
rating.  38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

Pursuant to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
examination."  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV); and 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the disability 
rating VA assigns, however, it is one of the medical findings 
employed in that determination.

The medical evidence shows that GAF scores have been assigned 
during the pendency of this claim.  An examiner's classification 
of the level of psychiatric impairment, by words or by a score, 
is to be considered, but is not determinative of the percentage 
rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, 
is highly probative as it relates directly to the Veteran's level 
of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  Massey 
v. Brown, 7 Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: A score 
from 80 to 71 indicates transient symptoms and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social, occupational, or school functioning; 70 to 
61 represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships; 
60 to 51 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning; 50 to 41 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job); 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work); 21-30 indicates behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  DSM- IV. 

Lastly, the Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent rating 
criteria.

The Veteran's treatment records reflect that he tested positive 
for depression on a May 2007 screening.  At a May 2007 vocational 
rehabilitation appointment, the Veteran presented with a 
depressed mood; the interviewer observed increasing stuttering 
corresponding to increased feelings of helplessness and stress 
and noted that he needed treatment for depressive mood disorder.  
The treatment note reflects that the Veteran reported being in 10 
jobs since 1995 and stated that he lost many of the jobs due to 
physical limitations; he also attributed the loss of several jobs 
to mental health reasons.  He was assigned a GAF of 48.

In July 2007, the Veteran was referred for mental health 
treatment by a hepatitis C specialist who noted concerns of 
depression and paranoia.  The Veteran was seen for follow-up and 
was assigned a GAF of 49.  He denied any history of psychiatric 
hospitalizations.  The claims file reflects ongoing treatment for 
depression.



During an October 2007 appointment, the Veteran stated that he 
had moments of feeling like he was about to "give up."  He also 
reported that he quit his last job due to paranoia.  However, in 
a November 2007 appointment for pain management, he reported that 
he quit his last job due to back pain.

The Veteran received a Social Security mental functional capacity 
assessment in February 2008.  The examiner noted that he had the 
ability to understand, remember, and carry out simple 
instructions, could relate appropriately to coworkers and 
supervisors, and could adapt to changes in a workplace 
environment and make work-related decisions.

In March 2008, the Veteran was afforded a VA examination.  The 
examination report reflects that his medical records were 
reviewed.  The Veteran reported having a great relationship with 
his son, having one (1) close friend, and fishing as a hobby.  He 
stated that his depression ebbs and flows and that he experiences 
some verbal hallucination.  The examiner noted that he had an 
inappropriate affect, but was cooperative, friendly, and 
attentive, as well as oriented to person, time, and place.  
The Veteran denied any difficulty controlling his impulses.  

Psychological testing conducted during the examination reflect 
that he was experiencing a minimal level of depressive symptoms.  
However, he was observed to have some psychotic symptoms that 
significantly impact his functioning; he was assigned a GAF score 
of 40.  The examiner noted that there was not total occupational 
and social impairment due to mental disorder symptoms, but there 
were deficiencies in judgment, thinking, family relations, work, 
mood, or school; specifically, his symptoms were noted as likely 
to cause him to shy away from social contact and to impact his 
work output and attendance.  The examiner opined that it was 
likely the depressive symptoms were experienced secondary to his 
service-connected hepatitis C, but the etiology of his psychotic 
symptoms was unclear.



The Veteran was awarded Social Security disability benefits in 
February 2008.  Paperwork from the Social Security Administration 
(SSA) reflects that his primary disability diagnosis was a back 
disability and his secondary diagnosis was an affective disorder.  
The Veteran reported in the SSA paperwork that he was unable to 
work due to back problems, depression, hepatitis C, and high 
blood pressure.


In September 2008, the Veteran reported that his mental disorder 
symptoms were not correctly evaluated at a 30 percent rating and 
contended that he was entitled to a higher rating.  Specifically, 
he stated that he experiences panic attacks more than once a 
week, has difficulty understanding complex commands, has impaired 
long and short term memory, motivation and mood disturbances, and 
difficulty establishing and maintaining relationships.

A January 2009 treatment note observes that the Veteran was 
struggling with paranoia.  A March 2009 note from a May 2007 
employer reflects that he was fired due to problems with 
attendance.  A November 2009 treatment note, addressing the 
Veteran's hepatitis, reflects that he complained of short term 
memory problems.

The Veteran was afforded another VA mental disorders examination 
in January 2010.  On subjectively-reported symptoms, the examiner 
noted that the Veteran believed his medication made his symptoms 
worse and reported continuous depression since the March 2008 VA 
examination.  He was observed to have an inappropriate affect and 
an anxious mood, but to be oriented to person, time, and place.  
The Veteran reported that concentration was difficult and that he 
had frequent nightmares and auditory hallucinations.  He also 
reported frequent thoughts of harming others and that he avoids 
people in order to prevent episodes of violence; he did not 
report any actual episodes of violence and stated that he could 
manage his impulses.  He reported that he quit his last job 
because he believed that people were talking about him in the 
workplace.  




Clinical examination noted mild impairment of recent and 
immediate memory, but  no total occupational and social 
impairment.  The examiner did note deficiencies, including the 
Veteran's perception that those around him were always speaking 
negatively about him and that he has some urges to become 
violent.  The Veteran reported that he felt as though he was 
unable to adequately care for his son and, as a result, had sent 
him to live with his mother.  The examiner diagnosed the Veteran 
with severe, recurrent major depressive disorder with psychotic 
features and assigned a GAF score of 30, noting that his symptoms 
significantly affect his behavior.

A February 2010 treatment note reflects that the Veteran was 
continuing to experience depression, but reported no homicidal or 
suicidal intent.  The Veteran's son was noted to have moved away 
from him and back in with his mother.

As noted above, the Veteran's depressive disorder is currently 
evaluated as 30 percent disabling.  A 30 percent evaluation is 
warranted when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A higher evaluation, 50 percent, is not warranted unless there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Veteran has been provided with GAF scores ranging from 48 to 
30, reflecting that he experiences serious symptoms to behavior 
that is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment.  DSM- IV. These 
scores are considered in this decision, but are not determinative 
of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The 
Board observes that the Veteran's assigned GAF scores have 
dropped during the appellate period, from 48/49 in 2007 to 40 in 
2008 to 30 in 2010.

The 2008 VA examiner observed that the Veteran was able to 
maintain a small number of social relationships and, although 
displaying an inappropriate affect and psychotic symptoms, was 
cooperative, friendly, and attentive, as well as oriented to 
person, time, and place.  His remote and recent memory were 
normal, but his immediate memory was mildly impaired.  

The January 2010 VA examination report reflects a worsening in 
the Veteran's symptoms.  Specifically, the examiner noted that 
his depression was severe with paranoia and auditory 
hallucinations that "significantly impact his overall 
functioning."  The Veteran's remote memory was noted to be 
normal, but his recent and immediate memory was described as 
mildly impaired.  The examination report reflects the Veteran's 
increased difficulty dealing with stressful situations.

Although the Veteran contended in 2008 that he experienced 
symptoms warranting a 50 percent evaluation, the Board finds that 
his contention is not supported by the medical evidence of 
record.  Specifically, no VA examiner has observed the Veteran to 
experience, or report, more than one panic attack a week and the 
2008 SSA examiner opined that the Veteran's mental disorder did 
not prevent him from working.  Further, the Veteran's social 
relationships remained intact at that time.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against a finding that 
the Veteran's depressive disorder more nearly approximated the 
criteria for a higher rating of 50 percent prior to the January 
2010 examination.  In reaching the above decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Although the Board has determined that there is no medical 
evidence supporting an increased rating for the depressive 
disorder prior to January 2010, it has found a basis for a staged 
rating. As noted above, the January 2010 examination report 
reflects a worsening in the Veteran's symptoms and he was 
assigned a GAF of 30, reflecting behavior that is considerably 
influenced by his symptoms and/or significant impairment.  The 
2010 examiner also noted that the Veteran's relationship with his 
son, previously described as good, had deteriorated.  As the 2010 
mental health evaluation reflects greater memory impairment than 
noted in the 2008 examination report, mood and motivation 
disturbances, and increased relationship difficulties, the Board 
finds, granting the benefit of the doubt to the Veteran, that a 
50 percent disability rating has been approximated from January 
2010.  Gilbert, 1 Vet. App. 49.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).




The record reflects that the Veteran has not required frequent 
hospitalizations for a depressive disorder.  Although the record 
reflects that his symptoms do impact his occupational 
functioning, that impact is contemplated by his schedular 
disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  

The manifestations of depressive disorder are entirely 
contemplated by the schedular criteria.  Further, the evidence 
does not reflect that the Veteran's employment difficulties are 
solely attributable to a mental disorder.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

Hepatitis C

The Veteran's hepatitis C has been rated as 20 percent disabling 
under Diagnostic Code 7345.  38 C.F.R. § 4.114 (2009).  However, 
the Board notes that Diagnostic Code 7345 states that it excludes 
ratings for bile duct disorders and hepatitis C.  Id.  Diagnostic 
Code 7354 is the rating code designated for hepatitis C (or non-
A, non-B hepatitis).  As Code 7354 is the only diagnostic code 
that specifically addresses hepatitis C, the Board can identify 
no more appropriate diagnostic code and the Veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532 (1993). 
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under that diagnostic code.

Under Code 7354, a 10 percent disability rating is assigned for 
hepatitis C with symptomatology of intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period.

A 20 percent disability rating is warranted for symptomatology of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.

A 60 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.

A 100 percent disability rating is warranted with symptomatology 
of serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain). 
38 C.F.R. § 4.114.

Explanatory notes supplement the criteria.  Note (1): Evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 7354 
and under a diagnostic code for sequelae. See (§ 4.14). 38 C.F.R. 
§ 4.114 (2009), Diagnostic Code 7354.




Note (2): For purposes of evaluating conditions under Diagnostic 
Code 7354, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician. 38 C.F.R. § 4.114 (2009), Diagnostic Code 7354.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the 
term "substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to gain 
weight" means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy. "Baseline 
weight" means the average weight for the two-year period 
preceding onset of the disease. 38 C.F.R. § 4.112 (2009).

The record reflects that the Veteran contended in October 2007 
that his hepatitis had worsened and his medication had been 
increased.  

A July 2007 hepatology note reflects that the Veteran's 
prescription medications for hepatitis had been updated.  He was 
not noted to have any liver tenderness.  In November 2007 the 
Veteran reported to SSA that hepatitis C was one disability of 
four that prevented him from working.  December 2007 private 
treatment notes show that he was undergoing regular phlebotomy to 
remove blood with too much iron.

He was afforded a VA examination in February 2008.  The 
examination report reflects thorough review of the file.  He was 
noted to be receiving ongoing treatment for hepatitis; side 
effects to the treatment were noted as mild fever, chills, 
malaise, and anorexia, severe fatigue, but no nausea or vomiting.  
He was noted to experience four (4) incapacitating episodes a 
year; each episode of approximately two (2) days duration.  He 
was observed to not have any right upper quadrant pain or any 
weight loss.  The examiner noted that the Veteran's blood was 
drawn approximately  every two (2) weeks and diagnosed chronic 
hepatitis C with mild activity.


In May 2008, the Veteran declined phlebotomy, stating that he was 
unable to tolerate treatment every other week.

In September 2008, the Veteran submitted a statement to VA noting 
that he is entitled to a higher disability evaluation because he 
has "a total duration of at least four (4) weeks of daily 
fatigue, anorexia, minor weight loss, vomiting."  

January and April 2009 treatment notes reflect that the Veteran 
was undergoing phlebotomy every other week due to an iron 
overload, hemachromatosis, associated with his hepatitis C.

The Veteran was afforded another VA examination to assess the 
severity of his hepatitis C in January 2010.  At that time the 
examiner noted that he was undergoing phlebotomy twice a month, 
but did not tolerate it well.  He was noted to have experienced 
six (6) incapacitating episodes in the past year, each lasting 
two (2) days.  The Veteran reported experiencing joint pain in 
his hands, shoulders, and legs as well as near constant fatigue, 
malaise, and nausea with intermittent nausea and vomiting, but no 
weight loss.  The Veteran was observed to have gained weight, 10 
percent compared to his baseline.  His liver was enlarged and 
there was tenderness to palpation in the right upper and lower 
quadrants.

As noted above, the Veteran is in receipt of a 20 percent 
disability rating for hepatitis C.  A 20 percent rating is 
appropriate when there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.



A higher, 40 percent, disability rating is not warranted unless 
there is daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12-
month period.

The Board notes that the Veteran did not have hepatomegaly during 
the 2008 VA examination, but did have an enlarged liver in the 
2010 examination.  He was not noted to have any weight loss at 
either examination.  He reported the highest number of 
incapacitating episodes to the 2010 examiner, but the Board notes 
that the total duration of those episodes was noted as six (6) 
two (2) day episodes or 12 days over the past year - just over 2 
weeks total duration.  The Veteran's incapacitating episodes are 
not frequent enough to warrant a 40 percent rating and he does 
not experience both weight loss and (italics added for emphasis) 
hepatomegaly as required for a higher rating.  

The Board finds that the medical evidence reflects that the 20 
percent rating appropriately compensates him for his disability.  
As there is no medical evidence supporting an increased rating 
for hepatitis C, there also is no basis for a staged rating 
pursuant to Hart.  In reaching the above decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim for 
an evaluation in excess of 20 percent, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun, 22 Vet. App. 
111.

The record does not reflect that the Veteran has required 
frequent periods of hospitalization for hepatitis C.  Although 
the record reflects that his symptoms do impact his occupational 
functioning, that impact is contemplated by his schedular 
disability evaluations.  See 38 C.F.R. § 4.1 ("Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  

Further, the evidence does not reflect that the Veteran's 
employment difficulties are solely attributable to hepatitis C.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


Right Knee

The Veteran's right knee disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5024, for tenosynovitis.  Tenosynovitis is 
to be rated on limitation of motion of parts affected, as 
degenerative arthritis, which is Diagnostic Code 5003.  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg limited 
to 45 degrees is rated 10 percent disabling; flexion of the leg 
limited to 30 degrees is rated 20 percent disabling; and flexion 
of the leg limited to 15 degrees is rated 30 percent disabling.  
38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of leg extension.  
Extension of the leg limited to five degrees is rated 
noncompensably (0) percent disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; extension of 
the leg limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 percent 
disabling; extension of the leg limited to 30 degrees is rated 40 
percent disabling; and extension of the leg limited to 45 degrees 
is rated 50 percent disabling.  38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  In DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic code 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran's right knee disability currently is rated 10 percent 
disabling, effective October 2007.

In April 2007, the Veteran was noted to have full range of motion 
of all of his lower extremities.  He received a February 2008 VA 
examination reflecting review of his claims file.  The examiner 
noted no history of hospitalization and no need for assistive 
devices for ambulating.  The Veteran was noted to be unable to 
stand for more than a few minutes at a time and to be unable to 
walk more than a few yards.  There was pain, stiffness, and 
giving way in the right knee, but no instability.  The examiner 
noted no locking or subluxation or effusion.  His right knee 
flexion was measured at 120 degrees with pain, decreasing to 100 
degrees with repetitive motion.  His extension was measured at 
120 degrees with pain, decreasing to 100 degrees with repetitive 
motion.  There was no ankylosis of the joint, but the examiner 
did observe crepitus.  An x-ray revealed no evidence of fracture, 
dislocation, or subluxation.  He was diagnosed with right knee 
patellar tendonitis.

A March 2008 MRI of the right knee showed irregular calcification 
in the proximal tibia reflecting an old bone infarct.

The Veteran submitted a September 2008 statement that his right 
knee disability warranted "at least 20 percent."

He received an additional VA examination in January 2010; the 
report reflects review of the claims file.  The examiner noted 
that the Veteran experiences pain in all of his joints as a 
result of his hepatitis C and reported that his right knee was 
"about the same."  The right knee was noted to give way, and be 
unstable, painful, stiff, and weak.  There were not episodes of 
dislocation, subluxation, locking, or effusion.  Severe weekly 
flare-ups were noted to last for one (1) to two (2) days; the 
Veteran stated that he experienced an additional 20 to 30 percent 
decrease in his range of motion during the flare-ups.  Right knee 
flexion was measured at zero to 95 degrees with normal extension.  
There was evidence of additional pain upon repetitive motion, but 
not of additional limitation of motion.  Comparative bilateral 
knee x-rays revealed mild bilateral medial compartment narrowing.  
He was diagnosed with patellar tendonitis of the right knee with 
degenerative joint disease.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds 
that where a claimant has both limitation of flexion and 
limitation of extension of the same leg, such must be rated 
separately under Diagnostic Code 5260 and Code 5261 to be 
adequately compensated for functional loss associated with injury 
to the leg.  Here, the Veteran is rated 10 percent disabled.  His 
extension has been noted at 120 degrees (2008) and at normal 
(2010); his flexion has been noted at 120 degrees (2008) and 95 
degrees (2010).



Under Code 5260, for limitation of flexion, limitation to 45 
degrees is rated 10 percent disabling and limitation to 30 
degrees is rated 20 percent disabling.  The Veteran's flexion has 
not been noted to be limited to the extent described in the 
rating schedule for either a 10 or 20 percent disability.

Under Code 5261, for limitation of extension, limitation to 10 
degrees is rated 10 percent disabling and limitation to 15 
degrees is rated 20 percent disabling.  The Veteran's flexion has 
not been noted to be limited to the extent described in the 
rating schedule for either a 10 or 20 percent disability.

Further, although the 2008 examiner found an additional range of 
motion losses upon repetitive motion due to pain, motion was only 
limited to 100 degrees (also not compensable) and the 2010 
examiner did not find any such additional loss of motion.  DeLuca 
v. Brown, 8 Vet. App. 202.  The Veteran did inform the 2010 
examiner that he experienced flare-ups during which he 
experienced an additional 20 to 30 percent loss in his range of 
motion.  The Board notes than an additional 30 percent loss of 
his most limited range of motion, flexion of 95 degrees, would 
only amount to an approximate 66 degree limitation of motion; a 
45 degree limitation of motion is needed for a 10 percent rating 
under Code 5260. 

The Board has reviewed the record to determine whether or not any 
other Disability Code may be applicable to the Veteran's 
disability and entitle him to a higher rating.  As the Veteran 
has never been diagnosed with ankylosis of either knee, nonunion 
or malunion of the tibia and fibula, genu recurvatum, or 
dislocated/removed semilunar cartilage, there is no basis for 
application of Codes 5256, 5262, 5263, 5258, or 5259.  

In regard to the specific disability addressed by Code 5257, for 
recurrent subluxation or lateral instability, the Board observes 
that the Veteran has reported that his knee "locks," but no 
examiner has found evidence of subluxation.  Although examiners 
have noted instability, they have not found that the Veteran 
requires any braces or assistive ambulatory devices.   Under Code 
5257, a 10 percent disability rating is warranted for slight 
disability, a 20 percent rating is warranted for moderate 
disability, and a maximum 30 percent evaluation is warranted for 
severe disability; Diagnostic Code 5257 is not predicated on 
limitation of motion.  Johnson, 9 Vet. App. at 11.  As the 
Veteran has not been observed to require any treatment for knee 
instability, the Board finds that his instability is no more than 
slight and, as such, does not avail him of a rating higher than 
his current evaluation. 

As reflected by the above review of the medical evidence, the 
record does not support the assignment of an increased rating for 
the knee disability; as such, there also is no basis for a staged 
rating pursuant to Hart.  The claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53- 56. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent 
hospitalizations for a right knee disability and he has not 
alleged that his right knee disability, specifically, affects his 
employment.  Although the record reflects that his symptoms may 
impact his occupational functioning, that impact is contemplated 
by his schedular disability evaluations.  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.").  In sum, there is no indication 
that the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.


Total disability rating based on individual unemployability 
(TDIU).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran's service-connected disabilities have an impact on 
his functional capacity and he has contended that his service-
connected disabilities prohibit him from obtaining or maintaining 
all gainful employment for which his education and occupational 
experience would otherwise qualify him.  However, the Board 
observes that, during the pendency of this appeal, a claim for 
TDIU has been adjudicated.  

Specifically, the Veteran claimed entitlement to TDIU in February 
2009 and the RO denied that claim in July 2009.  The Veteran has 
not appealed that denial or submitted any additional evidence to 
VA regarding a claim for TDIU.  The Board therefore concludes 
that the Veteran has not raised an additional claim of 
entitlement to a TDIU rating that must be considered in addition 
to the claim denied in July 2009; referral for a TDIU rating is 
therefore not warranted.


                                                             
ORDER

An initial disability rating in excess of 30 percent for a 
depressive disorder is denied.

A disability rating of 50 percent for a depressive disorder, from 
January 2010, is granted.

A disability rating in excess of 20 percent for hepatitis C is 
denied.

A disability rating in excess of 10 percent for a right knee 
disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


